Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the response to this Office action, the Office respectfully requests that support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line numbers in the specification and/or drawing figure(s). This will assist the Office in prosecuting this application.

The Office has cited particular figures, elements, paragraphs and/or columns and line numbers in the references as applied to the claims for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider each of the cited references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage disclosed by the Office.

	Status of Claims
-	Claim(s) 1-18 is/are pending in the application.

	Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.


	Information Disclosure Statement
The information disclosure statement (IDS) submitted on January 19, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Objections
Claims 3, 8, 14 is/are objected to because of the following informalities:  
Claim 3 recites “preferably arranged in substantially equal second distances” which is an optional feature recitation that does not narrow the claim invention to the optionally recited feature.
Claim 8 recites “preferably a footswitch” which is an optional feature recitation that does not narrow the claimed invention to the optionally recited feature.
Claim 14 recites “preferably a robotic microscope” which is an optional feature recitation that does not narrow the claimed invention to the optionally recited feature.
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 18 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because claim 18 recites a computer program product that includes a machine-readable medium which appears to cover both transitory and non-transitory embodiments. The United States Patent and Trademark Office (USPTO) is required to give claims their broadest reasonable interpretation consistent with the specification during proceedings before the USPTO. See In re Zletz, 893 F.2d 319 (Fed. Cir. 1989) (during patent examination the pending claims must be interpreted as broadly as their terms reasonably allow). The broadest reasonable interpretation of a claim drawn to a computer readable medium (also called machine-readable medium and other such variations) typically covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable media, particularly when the specification is silent. See MPEP 2111.01. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-4, 7-8, 10-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ma et al, U.S. Patent Publication No. 20210278904 in view of ordinary skill in the art.


a head-mounted display (10) to be worn by an operator (see Ma figure 25, element 5161 input device and paragraph 0453 where input device 5161 is a device worn by the user, such as a glasses-type wearable device or a head mount display (HMD), for example, and various kinds of information are input according to the gesture or viewing direction of the user detected by the device), comprising a display (12) configured to display a medical image (see Ma figure 25, element 5155 and paragraphs 0438, 0452-0453 where image of an operative site in the body cavity of the patient 5185 which has been captured by the endoscope 5115 is displayed on a display device 5155. The operator 5181 performs, for example, a treatment for excising the affected part using the energy treatment tool 5135 or the forceps 5137 while viewing the image of the operative site displayed on the display device 5155 in real time.) with a predetermined center of view (121) and a command menu (122) providing at least a first set of commands (123) as distinct first command fields (see Ma figure 27B, element 

a tracking system (14) to track a movement representative of the operator's eye (30) and/or head movement, wherein a command of the at least first set of commands (122a) of the command menu (122) is selectable based on the tracked eye and/or head movement (see Ma paragraph 0453 where the input device 5161 is a device worn by the user, such as a glasses-type wearable device or a head mount display (HMD), for example, and various kinds of information are input according to the gesture or viewing direction of the user detected by the device. In addition, the input device 5161 includes a camera that can detect the movement of the user and various kinds of information are input according to the gesture or viewing direction of the user detected from a video captured by the camera and paragraphs 0209-0211 where the user performs a non-contact operation such that the operation vector Vc reaches a “K2” item Mi as represented by a dashed line Vc1 in FIG. 8B, “K2” is selected. In addition, the term “select” in the center-regression-type menu indicates not only that an item Mi is simply being selected but also that the item Mi is entered.), and 

a control device (40) configured to receive a selected command and to control the medical imaging device (20) accordingly (see Ma paragraphs 0209-0211 where n a case where a lower layer is not present in the“K2” item Mi, the control unit 3 stores information indicating that the K2 operation has been selected and the information processing device 1 recognizes the operation information and a predetermined process and a predetermined operation are performed.).

Ma discloses that operation support information is superimposed on the image (see Ma paragraph 0486).  As best understood by Examiner, operation information corresponds to non-contact operation information (see Ma paragraph 0014).  Therefore, as best understood by Examiner, operation support information appears to correspond to menu options available for a user to perform a non-contact operation information action.  Therefore, one of ordinary skill in the art, without inventive inspiration would have easily envisioned a medical image with a predetermined center of view and a command menu providing at least a first set of commands as fairly taught or suggested by Ma’s superimposed operation support information on an image.  Thereby rendering the recited features as obvious in view of the teachings of Ma and ordinary skill in the art.

Consider claim 2, Ma as modified by ordinary skill in the art teaches all the limitations of claim 1 and further teaches wherein the distinct first command fields (123a) of said at least first set of commands (123) of the commend menu (122) displayed on the display (12) of the head-mounted display (10) are arranged in substantially equal first distances from the predetermined center of view (121) of 

Consider claim 3, Ma as modified by ordinary skill in the art teaches all the limitations of claim 1 and further teaches wherein the command menu (122) provides a second set of commands (124) as distinct second command fields (124a) displayed on the display (12) of the head-mounted display (10) and preferably arranged in substantially equal second distances from the predetermined center of view (121) of the medical image, wherein the second distances of the distinct second command fields (124a) are larger than the first distances of the distinct first command fields (123a) (see Ma figures 5A-5B, 14A-15B, 17A-17E and paragraphs 0346-0355 where a first layer K1, K2, K3, K4 may correspond to a first set of commands and lower layer of the first layer  K21, K22, K23, K24  correspond to a second set of commands).

Consider claim 4, Ma as modified by ordinary skill in the art teaches all the limitations of claim 3 and further teaches wherein the control device (40) is 

Consider claim 7, Ma as modified by ordinary skill in the art teaches all the limitations of claim 1 and further teaches wherein the command menu (122) further comprises a confirmation field (125) to confirm the selected command field (123a, 124a) (see Ma figure 15A-15B, element ENTER and paragraphs 0291-0293).  

Ma does not explicitly disclose a confirmation field arranged in the predetermined center of view of the medical image.  Ma clearly discloses that a case where the operation position by the operation vector Vc returns to the inner circumferential side of the selected layer may be recognized as a cancel and return selection (see Ma paragraph 0306).  Therefore, one of ordinary skill would have found it an obvious matter of design choice to have a confirmation field selection arranged in the predetermined center, since it has been held that mere rearrangement parts of an invention in a way that does not modify the operation of the device is not a patentable improvement.  Rearrangement of a confirmation selection field to an 

Consider claim 8, Ma as modified by ordinary skill in the art teaches all the limitations of claim 1 and further teaches wherein the head- mounted display system (1) further comprises an input device (80), preferably a footswitch, to be activated as a prerequisite for the selection of one of the command fields (123a, 124a) and/or for displaying the command menu (122) (see Ma paragraph 0452, 0459 where a mouse, a keyboard, a touch panel, a switch, a foot switch 5171 and/or a lever can be applied as the input device 5161).

Consider claim 10, Ma as modified by ordinary skill in the art teaches all the limitations of claim 1 and further teaches wherein the head- mounted display system (1) further comprises a monitoring device (15) configured to monitor the position of the display (12) and to release the selection of one of the command fields (123a, 124a) and/or to display the command menu (122) only in positions of the display (12) representing a use of the display (12) by the operator (30) (see Ma figures 8A-10B and paragraphs 0195-0239 specifically for example paragraphs 0195-0197 where operation position on the operation plane is recognized according to the non-contact operation of the user and the direction or length of the displayed operation vector Vc is changed and menu options are changed according to non-contact operation of the user.).

Consider claim 11, Ma as modified by ordinary skill in the art teaches all the limitations of claim 1 and further teaches wherein the head- mounted display system (1) further provides different operating states and is configured to release the selection of one of the command fields (123a, 124a) and/or display the command menu (122) only in predetermined operating states (see Ma figure 27A-31B where different operating states are illustrated such as Monitor control screen menu in figure 27A-27B and transmission source operation region menu including pan/tilt adjustment .in figure 28A-28B).

Consider claim 12, Ma as modified by ordinary skill in the art teaches all the limitations of claim 1 and further teaches wherein the tracking system (14) is configured to track the movement representative of the eye movement to control the center of view (121) of the medical image on the display (see Ma paragraph 0486 where operation support information is displayed so as to be superimposed on the image and is presented to the operator 5181) and to track the movement representative of the head movement to select one of the command fields (123a, 124a) (see Ma paragraph 0453 where input device 5161 includes a camera that can detect the movement of the user and various kinds of information are input according to the gesture or viewing direction of the user detected from a video captured by the camera).



Consider claim 14, Ma as modified by ordinary skill in the art teaches all the limitations of claim 1 and further teaches wherein the medical imaging device (20) is a surgical microscope, preferably a robotic microscope (see Ma paragraph 0489 where microscopic surgery system is disclosed and paragraph 0459 where arm portion 5145 can be remotely operated by the user through the input device 5161 that is provided in a place separated from the operating room).

Consider claim 15, Ma as modified by ordinary skill in the art teaches all the limitations of claim 1 and further teaches wherein the medical imaging device (20) is an endoscope (see Ma paragraph 0420 where device group 5101 belongs to an endoscopic surgery system 5113).

Consider claim 16, Ma as modified by ordinary skill in the art teaches a method for controlling a medical imaging device (20), comprising a head- mounted display system (1) according to claim 1 (see rejection of claim 1 above), comprising the steps of: 

a) displaying the command menu (122) (see Ma figure 27B, element CTi, Mi corresponding to menu items Monitor 1, Monitor 2 and paragraphs 0118, 0486, 0493-0505), 

b) tracking the movement representative of the operator's eye (30) and/or head movement (see Ma paragraph 0453 where the input device 5161 is a device worn by the user, such as a glasses-type wearable device or a head mount display (HMD), for example, and various kinds of information are input according to the gesture or viewing direction of the user detected by the device. In addition, the input device 5161 includes a camera that can detect the movement of the user and various kinds of information are input according to the gesture or viewing direction of the user detected from a video captured by the camera and paragraphs 0209-0211 where the user performs a non-contact operation such that the operation vector Vc reaches a “K2” item Mi as represented by a dashed line Vc1 in FIG. 8B, “K2” is selected. In addition, the term “select” in the center-regression-type menu indicates not only that an item Mi is simply being selected but also that the item Mi is entered.), 

c) selecting one of the command fields (123a, 124a) of the command menu (122) by tracked movement of the operator's eye (30) and/or head movement, wherein, if only a first set of commands (123) is displayed, one of the distinct first command fields (123a) is selected when the direction and amount of the information are input according to the gesture or viewing direction of the user detected by the device. In addition, the input device 5161 includes a camera that can detect the movement of the user and various kinds of information are input according to the gesture or viewing direction of the user detected from a video captured by the camera and paragraphs 0209-0211 where the user performs a non-contact operation such that the operation vector Vc reaches a “K2” item Mi as represented by a dashed line Vc1 in FIG. 8B, “K2” is selected. In addition, the term “select” in the center-regression-type menu indicates not only that an item Mi is simply being selected but also that the item Mi is entered.), and 

the information processing device 1 recognizes the operation information and a predetermined process and a predetermined operation are performed.).

Consider claim 17, Ma as modified by ordinary skill in the art teaches all the limitations of claim 16 and further teaches wherein the step of controlling the medical imaging device in accordance with one of the selected command fields (123a, 124a) of the command menu (122) further comprises the confirmation of the selected command field (123a, 124a) by moving the operator's eye (30) or head to the confirmation field (125), wherein the selection is confirmed when the direction and amount of the respective movement corresponds to a position of the respective confirmation field (125) (see Ma figure 15A-15B, element ENTER and paragraphs 0291-0293).

Consider claim 18, Ma as modified by ordinary skill in the art teaches a computer program product comprising a program code stored on a machine- readable medium, and, when being executed on a data processing device, configured to cause the data processing device to execute the method according to claim 16 .

Claim 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ma et al, U.S. Patent Publication No. 20210278904 in view of Wang et al, U.S. Patent Publication No. 20090158167.

Consider claim 5, Ma as modified by ordinary skill in the art teaches all the limitations of claim 3 and further teaches wherein the control device (40) is configured to assign commands to the first set of commands (123) and the second set of commands (124) (see Ma paragraph 0148 where an operation corresponding to the menu operation is performed).

Ma is silent regarding based on a frequency and/or probability of use.  In the same field of endeavor, display of menu options, Wang discloses customizing display of menu options based on frequency of use so as to simplify navigation by presenting a list of frequently used options (see Wang figure 4, element S420, S460).  One of ordinary skill in the art would have been motivated to have 

Consider claim 6, Ma as modified by ordinary skill and Wang teaches all the limitations of claim 5 and further teaches wherein the control device (40) is configured to adapt the assignment of commands to the first set of commands (123) and the second set of commands (124) based on a changed frequency and/or probability of use (see Wang paragraphs 0020-0028 and figure 4, element S410- S470).

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ma et al, U.S. Patent Publication No. 20210278904 in view of Hallen et al, U.S. Patent Publication No. 20180110571.

Consider claim 9, Ma as modified by ordinary skill in the art teaches all the limitations of claim 8, Ma is silent regarding wherein the input device (80) is configured to be only activated as long as a continuous activation action is applied.  Ma teaches that an input device may be a foot switch (see Ma paragraph 0452).  

In a related field of endeavor, Hallen discloses depression of a foot pedal in order to select an option.  At the time of the invention, there was a recognized problem 
	1.  Activating in response to continuous depression 
	2.  Activating in response to depression and release
	3. Activating in response to intermittent depression/release
One of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success since each solution provides the ability for activation of a footswitch to activate selection.  Therefore, the recited features would have been obvious to one of ordinary skill in the art. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Peiffer et al, U.S. Patent Publication No. 20100049046 touch screen control of an ultrasound system), Guehring et al, U.S. Patent Publication No. 20140035811 (control to determine perspective in rendering of medical image data sets), Poltarestskyi et al, U.S. Patent Publication No. 20190380792 (virtual guidance for orthopedic surgical procedures)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dorothy H Harris whose telephone number is (571)270-7539. The examiner can normally be reached Monday - Friday 8am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on 571-272-0666. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Dorothy Harris/           Primary Examiner, Art Unit 2625